Order unanimously affirmed, without costs, Simons, J., not participating, memorandum: Petitioner, Virginia La Cour, commenced a proceeding pursuant to article 4 of the Family Court Act to modify upward a 1972 Family Court order which required respondent, George LaCour, to pay child support of $75 weekly ($25 per child per week), together with Blue Cross, Blue Shield and major medical insurance for the parties’ three minor children. Petitioner requested that support be increased to $35 weekly per child and that respondent pay all medical and dental expenses of the children not covered by health insurance. After a hearing, Family Court modified its previous order by increasing the amount of support to $29 per week and required respondent to pay any medical or dental bills exceeding $25 for each visit. Petitioner appeals. At the hearing it was shown that respondent’s income had increased steadily since 1972. However, the increment to his earnings was due largely to overtime. Respondent testified that due to an *840additional shift added by his employer such overtime would not continue. Both parties presented evidence to show that their weekly expenses exceeded their weekly income. We find that the discretionary order at Family Court was fair and reasonable in light of the parties’ respective financial circumstances as revealed by the evidence at the hearing and, therefore, see no reason to disturb it (Family Ct Act, § 451). (Appeal from order of Monroe Family Court—support.) Present—Marsh, P. J., Moule, Cardamone, Simons and Mahoney, JJ.